BAUER, Chief Judge,
dissenting.
I respectfully dissent. The gist of the criminal action, the demonstration that the state offers in prosecuting this conflict of interest charge, is that the litigation was “sham.” Indeed, this allegation was the predicate for the denial of the motion to dismiss, for denying the motion for a directed verdict, the denial of the motion for J.N.O.Y., and the district court’s denial of relief in the instant case. The majority opinion finds this to be a fact as well.
The majority cites the Supreme Court of Illinois for that proposition: “According to the facts found by the Illinois courts, in light of the result in the Springfield litigation and the similarities between Springfield and Danville, Danville had no hope of successfully defending against this suit. People v. Scharlau, 141 Ill.2d 180, 152 Ill.Dec. 401, 403, 565 N.E.2d 1319, 1321 (1990) (“The hearings revealed that defendants knew that they could not hope to prevail in the litigation.”), cert. denied, [— U.S.-] 111 S.Ct. 2892 [115 L.Ed.2d 1057] (1991).”
That, as I see it, is the basis for the mens rea, the reason why the defendants are criminally liable for forging (and forcing) a settlement that benefits them in a case in which they were sure losers. Absent that fact, the defendants simply entered into a settlement agreement that was subject to judicial approval and appellate review. The state was a party to the proceedings leading to the settlement and could very well have availed themselves of the appellate courts to overturn the settlement. They chose instead to indict.
And that, it seems to me, is an abuse of discretion and an abuse of the Grand Jury process.
Let me begin with an observation from the record: if this case was an absolute dead-bang loser — lacking in any merit that would make a settlement offer either attractive or intelligent — then that fact certainly seems to have escaped the attention of the learned trial judge who approved the settlement. And that trial judge was the very trial judge who fashioned the relief in the Springfield case — that supposedly laid the issues in the Danville case completely to rest. Instead of pooh-poohing the settlement proposal (and entering summary judgment for the plaintiffs!) this is what Judge Harold Baker said:
[Defendants, aside from avoiding years of turmoil, have saved the city the crippling expense of the litigation and diminished the costs of salaries for the administrative officers.... The defendants did not violate their fiduciary relationship to the city or secure a personal advantage in conflict with their duty to serve the city. They made a sensible and reasonable settlement of a difficult lawsuit. Finally, the defendants had very little likelihood of success in the litigation considering the facts of the case presented at the hearing for approval of the settlement. ...
I conclude that the purposes of the Voting Rights Act to remedy loss of voting rights by minorities is furthered by settlements such as this. If the Illinois statutes are in conflict with the settlement, and I conclude they are not, then the state statutes should give way to the policy of the federal law. I conclude that the proposed decree is fair, adequate, and reasonable and that it does not violate state or federal law.
*350Derrickson v. City of Danville, Ill., Minute Order at 6-7 (Appellant's Br., App. C) (C.D.Ill., Feb. 27, 1987).
On the basis of that finding by an impartial judge who approved the settlement found to be a crime, I would like to ask how these defendants were to know that what they were up to was wrong — not just morally but criminally.
Everything the petitioners did in defending, negotiating and disclosing to the court what was plainly described by the terms of the settlement agreement was open to the glare of publicity. Unless we consider private communications with attorneys representing the parties to be underhanded, sneaky events, then everything and every motive of the petitioners was fully disclosed. Hardly the stuff that would merit a suggestion that the parties indulged in secret self-serving dealings and deceptions. If the proposal smacked of a crime, surely the judge who approved it would have given some indication of dismay.
It goes without saying that criminal laws cannot be broken by accident. And if reasonable people cannot rely on a pronouncement of a federal court that a proposed settlement is not only proper but “a sensible and reasonable settlement of a difficult lawsuit” and further, that it (the proposed settlement) “is fair, adequate, and reasonable and that it does not violate state or federal law,” then no one in his right mind would ever propose to settle a case involving a government agency. As a matter of fact, after reading over the facts in this case, I would wonder that anyone in his or her right mind would ever seek public office.
Unless Judge Baker was an unindicted co-conspirator, I would take him at his word. No one knew the Springfield or Danville cases better than he. And he found no evidence of a violation of any law and said so. I believe that these defendants were denied equal protection of the law. There was no reason, other than a general distrust of public officials, to believe that they knowingly violated a single law — state or federal.
Nor do I believe, on the record before us, that the petitioners have waived any rights guaranteed by the Constitution, not the First Amendment, the Fourteenth Amendment or any other protection afforded us all by that document. And, even if I did perceive a waiver, I would find the denial of the motion to dismiss the indictment or to direct a verdict in favor of the petitioners to be plain error.
I would reverse the denial of the writ of habeas corpus and direct that the petitioners be discharged.